ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-274, concluding that JAMES P. TUTT of NEWARK, who was admitted to the bar of this State in 1985, should be reprimanded for violating RPC 1.8(e) (providing financial assistance to a client in connection with pending or contemplated litigation) and RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that JAMES P. TUTT is hereby reprimanded; and it is further
*64ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.